DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed December 20, 2021 is acknowledged. Claim 20 has been cancelled.  New claim 22 has been added. Claim 13 has been amended. Non-elected Invention, Claims 1-10 and 12 have been withdrawn from consideration. Claims 1-10, 12-14, 16-19 and 22 are pending.
Action on merits of Elected Invention, claims 13-14 16-19 and 22 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 16-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claims 13 and 22 recite: “wherein the photoresist laver is made from a film formation resin, a photosensitive agent, a solvent, and an additive”.
How much of these ingredients remained as a device, which is after curing and processing?
The claims fail to teach one having ordinary skill in the art how to make and/or use the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US. Pub. No. 2010/0025678) in view of PLATONOV et al. (EP 0790285) both of record, and LEE at al. (US. Pub. No. 2006/0177766).
With respect to claim 13, As best understood by Examiner, YAMAZAKI ‘678 teaches a thin film transistor comprising: an underlying substrate (100), and a gate (101), an active layer (103), a source (105a), and a drain (105b), all of which are located on the underlying substrate (100), wherein the source (105a) and the drain (105b) are located above the active layer (100), as claimed, and the thin film transistor (170) further including:  
an anti-etching layer (104a) located between the active layer (103) and the source (105a), and an anti-etching layer (104b) located between the active layer (103) and the drain (105b); and 
-3-Application No.: 15/768,225Attorney Docket No.: 038835.00041both of anti-etching layers (104a, b) are doped with an electrically conductive medium, the source (105a) and the drain (105b) are electrically connected with the active layer 
wherein the anti-etching layers (104) are a layer doped with the electrically conductive mediumwherein the anti-etching layers are a layer doped with . (See FIG. 2B).  

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the anti-etching layer being formed using a conductive-doped photoresist. 
Product by process limitation:
	The expression “wherein the photoresist laver is made from a film formation resin, a photosensitive agent, a solvent, and an additive” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Note that Applicant has burden of proof in such cases as the above case law makes clear.
However, PLATONOV teaches an anti-etching layer (conductive coating material) being formed using a photoresist layer doped with electrically conductive medium, wherein the photoresist layer is made from a film formation resin, a photosensitive agent, a solvent, and an additive. (See Text, at least pages 2-3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the anti-etching layer of YAMAZAKI utilizing photoresist layer doped with electrically conductive medium as taught by PLATONOV to provide the conductive buffer layer between the active layer and the source and drain electrodes since the doped photoresist having a low specific volume resistivity.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
Since the conductive resist of PLATONOV is formed, the product is met. 

Further, LEE teaches a photoresist material, wherein the photoresist layer is made from a film formation resin, a photosensitive agent, a solvent, and an additive. (¶ [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the conductive resist of PLATONOV including the photosensitive agent as taught by LEE so that the photoresist layer can be easily cured by light.   


an orthographic projection of the drain (105b) onto the underlying substrate (100) overlies an orthographic projection of the anti-etching layer (104b) located below the drain (105b) onto the underlying substrate (100).
  
With respect to claim 16, a thickness of the anti-etching layer (104) of YAMAZAKI is 100 nm, thus meet the claimed ranges from 100 to 500nm.  
With respect to claim 17, a material of the active layer (103) of YAMAZAKI is a metal oxide material.  
With respect to claim 18,  the electrically conductive medium of YAMAZAKI is selected from at least one of metal particles, electrically conductive alloy particles, metal oxide particles and non-metal electrically conductive particles.  
With respect to claim 19, in view of PLATONOV, the conductive medium comprises a nanometer graphene. 

With respect to claim 22, As best understood by Examiner, YAMAZAKI teaches a thin film transistor, including: an underlying substrate (100), and a gate (101), an active layer (103), a source (105a), and a drain (105b), all of which are located on the underlying substrate (100), wherein the source (105a) and the drain (105b) are located above the active layer (103), as claimed, and the thin film transistor further comprises: 

AFDOCS/24344701.1both of anti-etching layers (104a, b) are doped with an electrically conductive medium, the source (105a) and the drain (105b) are electrically connected with the active layer (103) respectively through each of the anti-etching layers (104a, b), and the anti-etching layer (104a) located between the active layer (103) and the source (105a) is spaced from the anti-etching layer (104b) located between the active layer (103) and the drain (105b), 
wherein the anti-etching layer (104) are (is) a layer doped with the electrically conductive medium. (See FIG. 2B).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the anti-etching layer being formed using a conductive-doped photoresist. 
Product by process limitation:
	The expression “wherein the photoresist laver is made from a film formation resin, a photosensitive agent, a solvent, and an additive” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of 
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
However, PLATONOV teaches an anti-etching layer (conductive coating material) being formed using a photoresist layer doped with electrically conductive medium, wherein the photoresist layer is made from a film formation resin, a photosensitive agent, a solvent, and an additive. (See Text, at least pages 2-3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the anti-etching layer of YAMAZAKI utilizing photoresist layer doped with electrically conductive medium as taught by PLATONOV to provide the conductive buffer layer between the active layer and the source and drain electrodes since the doped photoresist having a low specific volume resistivity.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
Since the conductive resist of PLATONOV is formed, the product is met. 

Further, LEE teaches a photoresist material, wherein the photoresist layer is made from a film formation resin, a photosensitive agent, a solvent, and an additive. (¶ [0026]).
. 

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Regarding the “anti-etching layers” (501), the anti-etching layer 501 is nothing more than an interface layer between the active layer (401) and the source/drain electrode (901/902).
YAMAZAKI teaches a similar TFT utilizing a different conductive material for the same layer (anti-etching). 
Note that, the “active layer” of YAMAZAKI is 103; 104 is located between active layer 103 and source/drain 105.      
In view of PLATONOV, a conductive resist is a known product to be used as a conductive pattern. 
Therefore, the conductive resist film of PLATONOV can be an obvious substitute for the “anti-etching” (conductive layer) of YAMAZAKI because the conductive resist would provide a low specific volume resistivity. 
It is an obvious design choice to substitute one material for another for the same intended purpose. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829